       Case 1:19-cv-00531-LG-JCG Document 15 Filed 10/10/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                SOUTHERN DIVISION


  BIG TIME VAPES, INC. and UNITED                §
  STATES VAPING ASSOCIATION,                     §
  INC.,                                          §
                                                 §
  Plaintiffs,                                    §
                                                 §    Civil Case No. 1:19-cv-531-LG-JCG
  v.                                             §
                                                 §
  FOOD AND DRUG                                  §    ORAL ARGUMENT REQUESTED
  ADMINISTRATION; NORMAN E.                      §
  “NED” SHARPLESS, M.D., in his                  §
  official capacity as Acting Commissioner       §
  of Food and Drugs; and ALEX M.                 §
  AZAR, II, in his official capacity as          §
  Secretary of Health and Human Services,        §
                                                 §
  Defendants.                                    §


                PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

       Plaintiffs Big Time Vapes, Inc., an e-liquid “manufacturer” and retail vapor shop located

in Picayune, Mississippi, and United States Vaping Association, Inc., a trade association

representing small businesses in the United States vapor industry, hereby move for a preliminary

injunction pursuant to Federal Rule of Civil Procedure 65.

       By this motion, Plaintiffs seek an order preliminarily enjoining Defendants from taking

any regulatory or enforcement action against Plaintiffs (Big Time Vapes, Inc., and the USVA’s

members) arising under, or by reason of, the Defendants’ purported authority under the Tobacco

Control Act of 2009 to “deem” “tobacco products” to be subject to the TCA.

       Plaintiffs satisfy all the elements of injunctive relief, as explained in detail in the

accompanying memorandum. Plaintiffs raise a single argument in this motion: that Section
        Case 1:19-cv-00531-LG-JCG Document 15 Filed 10/10/19 Page 2 of 5



387a(b) of the TCA violates the separation of powers because it purports to transfer legislative

power to the Secretary of Health and Human Services. The TCA authorizes the Secretary to

“deem” any tobacco products to be subject to the TCA—or not to deem them and leave them

unregulated—in his or her absolute discretion.         Congress provided no policy to guide the

Secretary’s exercise of deeming discretion in that the statute contains no standards, no parameters,

and no hints as to when or why a given tobacco product should be regulated under the TCA. While

the Supreme Court has upheld broad delegations, it has never upheld a statute like Section 387a(b),

and, in fact, it has twice invalidated federal statutes that, like the TCA, delegated legislative power

to the executive by providing no standard or policy. Therefore, it is substantially likely that

Plaintiffs will prevail on the merits.

        Plaintiffs are threatened with imminent irreparable harm in the absence of preliminary

relief for several reasons, including the complete destruction of their businesses, loss of

employment, lost investments, and lost income. Several of the business owners will be driven to

personal bankruptcy.      Economic damages are irreparable in this case because the federal

government Defendants are immune from damages. Therefore, without an injunction, Plaintiffs

will suffer catastrophic financial harm, with no hope of ever securing compensation, even if they

were to continue litigating and prevail on the merits. The regulations will also wholly destroy

Plaintiffs’ businesses if they become effective, which also constitutes irreparable harm. These

damages are impending based on two aspects of the Defendants’ regulation under the TCA. First,

the Defendants announced a revised enforcement policy will be released any day now, to be

effective approximately 30 days after announcement, that will effectively remove flavored e-

cigarette products (aside from tobacco flavors) from the market. If this policy becomes effective,

it will destroy Plaintiffs’ businesses and investments. Second, the PMTA requirement applied to

                                                  2
        Case 1:19-cv-00531-LG-JCG Document 15 Filed 10/10/19 Page 3 of 5



Plaintiffs’ products presents an insurmountable obstacle that will nonetheless require Plaintiffs to

incur substantial compliance costs in an attempt to complete a satisfactory PMTA, submit it by the

deadline, and remain viable. But even if they were able to submit a single PMTA, they would

have to remove the vast majority of their other products from the market, causing substantial lost

business and likely preventing their survival anyway.

        The public interest also favors the injunction, as protecting constitutional interests is always

in the public interest, and the government has no legitimate claim to exercising regulatory power

that is inconsonant with the separation of powers. Additionally, the Defendants themselves have

recognized the public interest is served by keeping Plaintiffs’ products on the market. To the

extent the Defendants now propose that the public interest requires a different result, their

assertions as to the prioritization of various interests is entitled to little weight where their authority

to determine such prioritization is the very question at issue in this case. Finally, the balance of

harms clearly favors granting injunctive relief.           Whereas Plaintiffs will be severely and

irreparably—even permanently—harmed if these regulatory actions are not enjoined, granting the

injunction until a final merits decision would not materially harm any interest of Defendants.

        Plaintiffs contemporaneously file exhibits, an index of exhibits, and a memorandum in

support of this motion. Plaintiffs respectfully request oral argument.

                                                 Respectfully submitted,

                                                 FORMAN WATKINS & KRUTZ LLP

                                                 /s/Spencer M. Ritchie_______
                                                 Spencer M. Ritchie
                                                 Mississippi Bar No. 103636
                                                 210 E. Capitol Street, Suite 2200 (39201)
                                                 P.O. Box 22608
                                                 Jackson, MS 39225-2608
                                                 Tel.: (601) 960-8600
                                                 spencer.ritchie@formanwatkins.com
                                                    3
Case 1:19-cv-00531-LG-JCG Document 15 Filed 10/10/19 Page 4 of 5



                             NAJVAR LAW FIRM, PLLC

                             Jerad Wayne Najvar*
                             Texas Bar No. 24068079
                             jerad@najvarlaw.com
                             Austin M.B. Whatley*
                             Texas Bar No. 24104681
                             austin@najvarlaw.com
                             2180 North Loop W., Suite 255
                             Houston, TX 77018
                             Tel.: (281) 404-4696
                             Fax: (281) 582-4138
                             *Motion for admission pro hac vice forthcoming.

                             Counsel for Plaintiffs




                                4
       Case 1:19-cv-00531-LG-JCG Document 15 Filed 10/10/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing motion for preliminary injunction, including all exhibits

and the index of exhibits, will be served by personal delivery upon the Defendants listed below as

soon as possible. Further, Plaintiffs’ counsel Jerad Najvar emailed Mr. Eric Beckenhauer, an

attorney with the Federal Programs Branch of the U.S. Department of Justice, and who currently

represents Defendants in other Deeming Rule litigation, on October 3 to notify him of this

forthcoming motion. Mr. Najvar and Mr. Beckenhauer have been in periodic communication by

email since that date. A courtesy copy of all documents will be emailed to Mr. Beckenhauer

immediately upon filing of same.

By personal delivery:

Food and Drug Administration                         Alex M. Azar, II in his official capacity as
10903 New Hampshire Avenue                           Secretary of U.S. Department of Health and
Silver Spring, Maryland 20903                        Human Services
                                                     200 Independence Avenue, SW
Norman E. Sharpless, M.D., in his official           Washington, D.C. 20201
capacity as
Acting Commissioner for Food and Drugs
10903 New Hampshire Avenue
Silver Spring, Maryland 20903

Courtesy copy by email on October 10, 2019:

Eric B. Beckenhauer
Assistant Director
U.S. Department of Justice
Civil Division, Federal Programs Branch
eric.beckenhauer@usdoj.gov

                                                     /s/ Spencer M. Ritchie____
                                                     SPENCER M. RITCHIE




                                                5
